Citation Nr: 0522198	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  00-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of indebtedness in the 
amount of $15,235.00.

(The issues of entitlement to service connection for 
sinusitis, spondylolisthesis of the lower back, and hernia, 
or residuals thereof, will be addressed separately.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from June 1973 to June 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision rendered by the 
Committee of Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At a March 2001 personal hearing before a hearing officer 
sitting at the RO, the veteran testified as to having had a 
marked change in his financial situation.  The Board observes 
that the last financial status report filed by the veteran 
was in April 2000.  Insofar as the determination of whether a 
claimant is entitled to a waiver of indebtedness requires 
that VA have a clear picture of the claimant's financial 
situation, it would be useful to obtain a current financial 
status report to determine how the veteran's circumstances 
have changed in the last five years.

Accordingly, this case is remanded for the following:

The veteran should be given an 
opportunity to complete and submit a 
current Financial Status Report (VA Form 
20-5655), listing all monthly income, 
monthly expenses, assets and debts.

The Committee should then re-adjudicate 
the veteran's request for waiver of 
recovery of indebtedness in the amount of 
$15,235.00, with express consideration of 
the provisions of 38 C.F.R. § 1.965(a) 
and each element of the equity and good 
conscience standard. 

If the claim continues to be denied, the agency of original 
jurisdiction should provide the veteran and his 
representative with an appropriate supplemental statement of 
the case (SSOC) and should afford them the opportunity to 
respond to the SSOC before the claims folder is returned to 
the Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
agency of original jurisdiction via the AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

